DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48-50, 52-56, 62, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrick (US 5,833,669) in view of Kosinski et al. (US 2011/0009829 A1).
With regard to claim 48, Wyrick teaches a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (exemplary Fig. 2 member 92, Col. 11 lines 18-20); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device (Fig. 12 member 270), the plunger rod including a 
With regard to claims 49, 50, and 55, stop 282 can be considered as one projection or alternatively two when considering either portion along the Y axis on either side of 270 (Fig. 12).  Regarding claim 50, as the lock is recited in the alternative in claim 49 this feature is not required by the claim limitations. 
 With regard to claim 52, see Fig. 12, Col. 11 lines 34-35.

With regard to claim 54, Wyrick and Kosinski et al. teach a method of preparing the drug delivery device of claim 48 (see rejection to claims 48 above) for delivering a dose of a drug substance, the method comprising: advancing the plunger rod distally into the barrel (Col. 11 lines 18-31); and rotating the plunger rod about the central longitudinal axis by 90 degrees, relative to the flange (Col. 11 lines 32-51).
With regard to claim 56, see Fig. 13 member 300, Col. 11 lines 18-20, opening 304
With regard to claims 62, 64, Wyrick teaches a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (exemplary Fig. 2 member 92, Col. 11 lines 18-20); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device (Fig. 12 member 270);-4-Application No.: 16/900,747Attorney Docket No.: 00166-0039-03000 a plunger affixed to the plunger rod, wherein the plunger (exemplary Fig. 2 member 14, Col. 10 lines 25-27); and a stop movable between a first configuration and a second configuration, wherein in the first configuration, the stop is configured to prevent distal movement of the plunger rod after the plunger rod moves a priming distance, and after being transitioned from the first configuration to the second configuration, the stop is configured to allow the plunger rod to move further distally through the barrel (Fig. 12 see stop components including at least 282, Col. 11 lines 20-51, in a first configuration the plunger is inserted and gas is expelled to prime the device until surfaces 298 of member 282 hit member 300 and movement is blocked, then the plunger is rotated to a second configuration to allow movement of the projections to deliver a dose).  Wyrick does not disclose the plunger and plunger rod are formed 
With regard to claim 65, member 284 or 292 can be taken as a sleeve component which also rotates when transitioning from the first configuration to the second configuration and either component could be grasped by the user for rotation (Fig. 12).
With regard to claim 66, to transition from the first configuration to the second configuration the plunger first moves distally along the longitudinal axis relative to the barrel to complete the priming step and is then rotated along the longitudinal axis relative to the barrel (Col. 11 lines 20-51).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrick (US 5,833,669) and Kosinski et al. (US 2011/0009829 A1) as applied to claim 62 above, and further in view of Staempfli (US 4,391,272).
With regard to claim 63, Wyrick teaches a device substantially as claimed.  Wyrick does not disclose a lock.  However, Staempfli teaches it is beneficial to use a lock to prevent the 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783